DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “low power driving mode” is indefinite.
Claims 7 and 9 recite “determining whether a drive has been made for a preset time” which is not understood because it is unclear what it means for a drive to be made for a time.  It is unclear if this phrase should be interpreted as determining whether the inner/outer rotor has been driven for a preset time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Imai (US 6,257,027; cited by Applicant) teaches a washing machine with two drive motors (Figure 1), namely, a washing motor (24) and a dehydrating motor (25).  The washing motor (24) includes a washing motor stator (26) and an outer rotor (36) mounted to an agitator shaft (20) for driving an agitator (5).  The dehydrating motor (25) includes a dehydrating motor stator (27) and an inner rotor (40) mounted to a tub shaft (17) for driving a rotatable tub (4).  Kim et al.  (US 2011/0179584; cited by applicant) teaches a washing machine method of controlling the rotation of an inner tub and/or pulsator in various ways to achieve reduced abrasion of laundry and enhanced washing performance (abstract; paragraph 8).  Kim ‘584 discloses that laundry may be washed using various combinations (paragraphs 8, 35-37, 106, 108) of a tapping washing motion (Figure 4; paragraphs 41-45), a rubbing washing motion (Figure 5; paragraphs 47-49), an agitation washing motion (Figures 6a-6b; paragraphs 51-61), a penetration washing motion (Figure 7; paragraphs 63-67), a shaking washing motion (Figure 8; paragraphs 69-71), and/or a disentangling washing motion (Figure 9; paragraphs 73-76).  The tapping washing motion is performed by rotating the inner tub in a given direction and the pulsator may be integrally rotated with the inner tub (paragraphs 40-45).  Kim et al.  (US 2006/0042022; cited by Applicant) teaches a washing machine method having a washing cycle in which the pulsator (303) and the inner tub (302) are rotated in opposite directions (Figure 7; paragraph 92).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711